DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “receiving a first time-series metric…”, “receiving a second time-series resource metric…”, and “analyzing the first time-series metric and the second time-series resource metric…to determine a gradient coefficient.”  These recited steps, under the broadest reasonable interpretation, cover performance of the organization of human activity and the performance of a mathematical concept.  For example, “receiving a first time-series metric…” and “receiving a second time-series resource metric…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “analyzing…to determine a gradient coefficient” in the context of the claim encompass the user automating a mathematical concept without the inclusion of significantly more.
If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-10 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-10 recite either further calculations (as in claim 2’s calculation of lag time, claim 5’s use of linear regression, claim 6’s validation of the variables, claim 7’s further analysis, claim 8’s use of an exponential moving average, claim 9’s use of an exponential moving average, and claim 10’s use of a sigma correlation function), or mental steps that could result from the mathematical calculations (such as claim 3’s and claim 4’s allocation based on the results, where an allocation is nothing more than an assignment that could be done on pencil and paper with a chart of resources and their calculated availability).  Claims 2-10 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 11-19 are system claims with the same limitations as claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“a memory”, “a processor”).  Thus, it is rejected for the same reasons.
Claim 20 is a method claim with similar limitations to those of claim 1 given at a higher level of generality.  Thus, it is again rejected for the same reasons.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196